

117 HR 3431 IH: Increasing Community Access to Resiliency Grants Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3431IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Pappas (for himself and Mr. Webster of Florida) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, to establish a website providing information about grants available to assist State, Tribal, and local governments with climate resiliency, adaptation and mitigation, and for other purposes.1.Short titleThis Act may be referred to as the Increasing Community Access to Resiliency Grants Act of 2021.2.Centralized website for resiliency grants(a)In generalNot later than 180 days after the date of enactment of this subsection, the Administrator shall establish and regularly update a publicly available website that includes—(1)hyperlinks to all grants administered by the National Oceanic and Atmospheric Administration and hyperlinks to other Federal agencies that offer similar grants to assist State, Tribal, and local governments with resiliency, adaptation, and mitigation of climate change and sea level rise; and(2)with respect to each such grant, the contact information for an individual who can offer assistance to State, Tribal, and local governments.(b)OutreachThe Administrator shall conduct outreach activities to inform State, Tribal, and local governments of the resiliency, adaptation, and mitigation grants.(c)AdministratorIn this section, the term Administrator means the Secretary of Commerce acting through the Administrator of the National Oceanic and Atmospheric Administration.